Citation Nr: 0217683	
Decision Date: 12/08/02    Archive Date: 12/18/02

DOCKET NO.  00-22 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the veteran's claim for entitlement to service 
connection for residuals of a right leg injury.

2.  Whether new and material evidence has been submitted 
to reopen the veteran's claim for entitlement to service 
connection for dysentery.

3.  Whether new and material evidence has been submitted 
to reopen the veteran's claim for entitlement to service 
connection for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from October 1941 to May 
17, 1942 and from July 1945 to December 1945.  The veteran 
was a prisoner of war (POW) from May 10, 1942 to May 17, 
1942.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Manila, Philippines Regional 
Office (RO).

In an administrative decision dated in March 2001 and an 
advisory opinion rendered in April 2001, it was 
determined, based on information from the service 
department, that the veteran was recognized as a former 
POW from May 10, 1942 to May 17, 1942, but that he was not 
entitled to the presumptive provisions of Public Laws 97-
37 and 100-322 because he was not detained for more than 
30 days.  Findings by the service department are binding 
on the VA unless a reasonable basis exists for questioning 
the same.  38 C.F.R. § 3.1(y)(1) (2002).  Further, in that 
the veteran did not file a timely substantive appeal on 
this matter, the issue of whether he is entitled to the 
presumptive provisions of Public Laws 97-37 and 100-322 is 
not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for multiple disabilities, 
including a right leg disability, malaria, and dysentery, 
was denied by rating action in April 1990.  The veteran 
did not appeal that determination.  

3.  In an April 1999 rating decision, the RO denied that 
new and material evidence had been submitted to reopen the 
veteran's claims for service connection for residuals of 
an injury to the right leg, for dysentery, and for 
malaria; the veteran did not appeal that decision.  

4.  Evidence added to the record with regard to the claim 
for service connection for residuals of a right leg 
injury, since the April 1999 rating decision, is not 
cumulative or redundant of evidence previously considered, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for residuals of a right leg 
injury.

5. Since the April 1999 rating decision, evidence received 
to reopen the claims for service connection for dysentery 
and malaria is either duplicative or cumulative of 
evidence previously of record, does not bear directly and 
substantially on the matter under consideration, or is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for dysentery and malaria.  

6.  No competent evidence has been submitted to relate the 
veteran's post-service residuals of an injury to the right 
leg to his period of service.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision which denied service 
connection for a right leg disability, malaria, and 
dysentery is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
April 1999 rating decision to reopen the veteran's claim 
for service connection for residuals of a right leg 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).  

3.  No new and material evidence has been received since 
the April 1999 rating decision to reopen the veteran's 
claim for service connection for dysentery and malaria.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).  

4.  The veteran's residuals of a right leg injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions dated in April 1990, April 1999, July 
2000, and July 2002, notices of denials in May 1990 and 
May 1999, the statement of the case (SOC) dated in 
September 2000, the letter regarding the VCAA in February 
2002, and the supplemental statement of the case (SSOC) 
dated in July 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  In 
addition, the February 2002 letter explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA 
to obtain outstanding evidence relevant to the appeal.  
The SSOC provided in July 2002 also contains the 
provisions of the VCAA.  Thus, the Board is satisfied that 
the RO has duty provided all notice as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new 
and material evidence and provide for limited assistance 
to claimants seeking to reopen previously denied claims.  
VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002), 
which stated that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, the amendments to 38 
C.F.R. § 3.156(a), defining new and material evidence, are 
effective only for claims received on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
this case, the veteran's claim was filed prior to August 
29, 2001, and therefore, these changes are not applicable 
in the present case.  

In any event, the Board notes that the RO has extended 
significant efforts to assist the veteran with his claim.  
The veteran was apprised on several occasions as to his 
POW status, including the aforementioned advisory opinion 
and service department findings.  Moreover, the RO 
informed the veteran in the July 2000 notice letter of the 
need for new and material evidence to substantiate his 
service connection claims.  Thus, in this regard, the 
Board finds that the duty to assist the veteran with the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board notes that, in the July 2000 rating decision, 
the RO found that there was new and material evidence and 
reopened the veteran's service connection claim for 
residuals of an injury to the right leg, but denied the 
same on the merits.  However, regardless of what the RO 
has done in cases such as this, the Board is required by 
statute to review whether new and material evidence has 
been submitted to reopen a claim which has been previously 
adjudicated before it has jurisdiction to consider that 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Accordingly, despite the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.

Analysis

New and material evidence

The veteran claims entitlement to service connection for 
residuals of an injury to the right leg, for dysentery, 
and for malaria.  In the April 1990 rating decision, the 
RO denied service connection for these disabilities for a 
lack of objective evidence to substantiate residual 
disabilities associated with the veteran's period of 
active service.  The veteran did not appeal that decision.  
Subsequently, the veteran filed a claim to reopen his 
service connection claims in March 1998.  In its April 
1999 rating action, the RO determined that no new and 
material evidence had been submitted to permit a reopening 
of the veteran's service connection claims for residuals 
of an injury to the right leg, dysentery, and malaria.  
The veteran was notified of that decision in a May 1999 
letter.  The veteran did not appeal that decision; thus, 
it became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2002).  

In July 1999, the veteran attempted to reopen his service 
connection claims.  The RO issued the July 2000 rating 
action, at which time it was determined that the veteran 
had submitted new and material evidence for his claim for 
residuals of an injury to the right leg; thus, that claim 
was reopened.  The service connection claim was thereafter 
denied.  In the July 2000 rating, the RO denied that new 
and material evidence had been submitted for the veteran's 
service connection claims for dysentery and malaria.  The 
veteran timely appealed that decision.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This definition "emphasizes 
the importance of the complete record for evaluation of 
the veteran's claim."  Hodge, 155 F.3d at 1363.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible 
to be credible").  

In the April 1999 rating action, the RO denied that new 
and material evidence had been submitted to support 
service connection for residuals of an injury to the right 
leg, for dysentery, and for malaria.  The RO's decision 
was based on a review of the evidence previously 
associated with the claims folder at the time of the April 
1990 decision and any additional evidence that had been 
thereafter submitted.  Essentially, the RO made its 
determination due to the absence of any clinical evidence 
to substantiate chronic residual disabilities associated 
with the veteran's period of active service.  

At the time of the April 1999 rating, the RO considered 
the veteran's service medical records, which included a 
separation examination dated in December 1945, clinical 
findings of which were all normal.  The RO also considered 
Affidavits for Philippine Army Personnel dated in July 
1945 and August 1947.  Further considered were findings 
from the February 1990 VA POW protocol examination, which 
revealed in pertinent part, no residuals of malaria or 
dysentery.  Also noted on examination were deformities 
associated with an old healed fracture affecting the 
proximal fibula and distal 3rd tibia.  The examination 
report included a recitation of the veteran's POW 
experience, including allegations of injury to the right 
leg while in detainment.  The RO noted that in spite of 
its requests for medical evidence of treatment for any 
residual disability, the veteran had not provided any such 
evidence at the time of the rating.  

Evidence received since the last and final disallowance in 
April 1999 consists of lay statements from fellow 
comrades, who alleged to have seen the veteran with an 
injury to the leg while detained in the Japanese camp; a 
private medical certificate in which the doctor reported 
treatment in June 1999 for pain associated with deformity 
of the right leg and limitation of motion; and results 
from a private x-ray study conducted in July 1999 that 
showed an old fracture at the distal portion of the tibia 
and proximal fibula with callus formation of the right 
leg.  

Upon a review of the claims folder, the Board finds that 
there is new and material evidence submitted so as to 
permit a reopening of the veteran's service connection 
claim for residuals of a right leg injury.  Essentially, 
the evidence received since the last and final 
disallowance in the April 1999 rating decision is new to 
the record, bears directly and substantially on the 
matters at hand, and is so significant that it must be 
considered for a decision on the merits.  Accordingly, a 
discussion on the merits appears below.  

With respect to the veteran's other two service connection 
claims, that is, entitlement to service connection for 
dysentery and malaria, the Board notes that no new and 
material evidence has been submitted to permit a reopening 
of those claims.  Since the last and final denial in April 
1999, the veteran has not submitted any additional 
evidence in support of these claims.  The evidence 
provided since April 1999 solely relates to his right leg 
injury or POW status.  As stated above, to reopen a 
previously denied claim, it is incumbent upon the claimant 
to provide evidence that is both new and material that 
bears directly and substantially on the matter at hand.  
38 C.F.R. § 3.156(a).  Overall, the veteran has failed to 
submit new and material evidence of post-service 
disabilities coincident with his period of service.  Thus, 
in light of the above, the Board determines that no new 
and material evidence has been submitted to permit a 
reopening of the veteran's service connection claims.  
Therefore, his claims are denied.  

Service connection 

Turning to the matter of the veteran's service connection 
claim for residuals of a right leg injury, the Board notes 
that in spite of the new and material evidence submitted, 
the veteran's service connection claim fails.  Service 
connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent 
to the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).

Overall, the clinical and lay evidence of record does not 
substantiate that the veteran's post-service right leg 
injury was incurred in or caused by his period of service.  
The private medical records noted above attest to current 
disability associated with an old fracture.  There are no 
records, however, to relate an old fracture of the right 
leg to the veteran's period of service.  As noted earlier, 
on separation examination in December 1945, there were no 
abnormal findings, complaints, or notations otherwise to 
indicate an injury coincident with service.  Furthermore, 
post-service examination and POW protocol examination 
performed in February 1990 mention deformities of the 
right leg associated with a prior fracture of the fibula 
and distal 3rd tibia.  Nothing in those records suggests a 
relationship between residuals of a previous fracture and 
the veteran's period of service.  

The Board concludes that the evidence of record 
preponderates against a finding for service connection for 
residuals of a right leg injury.  The evidence in general 
shows that the veteran's symptoms arose after his 
separation from service, or alternatively, that there is 
no evidence to link findings post service of right leg 
disability with his period of service.  With respect to 
the lay statements provided by the veteran's fellow 
comrades and his own personal statements, the veteran has 
not presented anything in the record to support that he or 
his friends are qualified and trained in the medical field 
so as to render their statements medically competent.  
Thus, the veteran's claim fails in this regard as well.  
See supra Rhodes v. Brown, 4 Vet. App. at 124, 126-127.  

Thus, the Board is lead to the conclusion that there is no 
reasonable doubt on which a grant of service connection 
may be made.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2002).  Therefore, in light of the foregoing, the 
Board has determined that the veteran's service connection 
claim must be denied.  


ORDER

New and material evidence having been submitted as to 
service connection for residuals of a right leg injury, 
the claim is reopened; to this extent, the appeal is 
granted.  

No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for dysentery.

No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for malaria.  

Service connection for residuals of right leg injury is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

